Case 3:18-cv-00428-DMS-MDD Document 441 Filed 08/07/19 PageID.7391 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                         AUG 7 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  MS. L.; MS. C.,                                 No.    18-56151

                   Petitioners-Appellees,         D.C. No.
                                                  3:18-cv-00428-DMS-MDD
   v.                                             Southern District of California,
                                                  San Diego
  U.S. IMMIGRATION AND CUSTOMS
  ENFORCEMENT; et al.,                            ORDER

                   Respondents-Appellants.

        Appellants’ unopposed motion (Docket Entry No. 17) to continue the stay of

  appellate proceedings is granted. Appellate proceedings are stayed until September

  27, 2019.

        On or before September 27, 2019, appellants may file a status report and

  motion for further relief.

        Failure to file a status report and motion will terminate the stay of appellate

  proceedings and the briefing schedule will be reset.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                   By: Kara Slack
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7
